DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/16/2022 has been entered. Claims 1-2, 4-7, and 9 remain pending in the present application. Claims 3 and 8 have been cancelled and the limitations have been incorporated into independent claims 1 and 6 respectively. Applicant’s amendments to the claims have overcome the 112b issues set forth previously. The 35 U.S.C. 101 rejection remains pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, Claim 1 recites, “determining the rolling guide device to have an abnormality in at least one of the track member and the moving member based on a combination of a comparison result in a first processing mode and a comparison result in a second processing mode”, “compares the analysis data with a first threshold value data” and “wherein in the second processing mode, the processor…compares the second analysis data with a second threshold value data”, which analyzed under Step 2A Prong One, is understood as user mentally comparing a measured results to known thresholds and making a determination that a fault condition exists based on the comparison. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

	This judicial exception is not integrated into a practical application. The claim recites the additional elements of, “a sensor, installed on at least one of the track member and the moving member, and configured to detect a physical quantity exhibited when the moving member is moving along the track member;” “…outputting a determination result,”, “wherein in the first processing mode, the processor takes in an output signal from the sensor for a data collection time period T1, to thereby generate first analysis data,”, and “and wherein in the second processing mode, the processor takes in the output signal from the sensor for a data collection time period T2 longer than the data collection time period T1, to thereby generate second analysis data,”, which analyzed under Step 2A Prong Two adds insignificant extra solution activity to the judicial exception, in the form of gathering and displaying data. The claim additionally recites the element of, ”a processor”, which analyzed under Step 2A Prong Two is understood as generic computer components for merely implementing the abstract idea and thus does integrate the judicial exception into a practical application (MPEP 2106.05(f)). Lastly, the claim includes the limitations of, “a plurality of rolling elements; a track member having a rolling surface for the rolling elements, the rolling surface extending along a longitudinal direction of the track member; and a moving member, which is assembled to the track member through intermediation of the rolling elements, and which includes an endless circulation path for the rolling elements, the endless circulation path including a load path for the rolling elements and no-load paths for coupling both ends of the load path, the state diagnosis system comprising: a sensor configured to detect a physical quantity exhibited when the moving member is moving along the track member;”, which analyzed under Step 2A Prong Two is merely linking the judicial exception to a particular technological environment of field of use (see MPEP 2106.05(h)) which does not integrate the judicial exception into practical application. 

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data using generic computer components. Analyzed under Berkheimer, using generic computer components to gather and send data has been deemed as well-understood, routine, and conventional as disclosed by the courts (see MPEP 2106.05(d)(II) sending/receiving data over a network). 

	Claim 6 is substantially similar to claim 1 and is rejected under 35 U.S.C. utilizing the rationale as disclosed above for claim 1. 

	Claims 2, 4-5, 7, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claims 2 and 7, as analyzed under Step 2A Prong One, is understood as limitations further describing limitations that can be readily performed by the human mind and thus fall within the “Mental Processes” grouping of abstract ideas.

	The judicial exception is not integrated into a practical application. In particular, claims 4-5 and 9, when analyzed under Step 2A Prong Two further add insignificant extra solution activity in the form of data gathering which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data using generic computer components. Analyzed under Berkheimer, using generic computer components to gather and send data has been deemed as well-understood, routine, and conventional as disclosed by the courts (see MPEP 2106.05(d)(II) sending/receiving data over a network). 

Response to Arguments
Applicant's arguments filed 6/16/2022, with respect to the 35 U.S.C. 101 rejection, have been fully considered but they are not persuasive. 

The office will provide a brief explanation of the analysis, with reference to the 35 U.S.C. 101 rejection above. Regarding Step 2A Prong One, claims 1 and 6 contain three limitations that represent that are interpreted as limitations that can be readily performed using the human mind. The first two include “comparing” limitations in which a human can mentally compare received sensor data to known threshold values. The last limitation of “determining” that an abnormality exists can also be done using the human mind in that based on the previous comparing steps, a human can readily make a conclusion that the values compared exceed a threshold and thus an issue exists. This is supported in MPEP 2106.04(a)(III)(A), “In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);”.
Regarding Step 2A Prong Two, as detailed in the rejection above, the limitations fall under three categories that are not indicative of integration into practical application. The first set of limitations, as discussed above, provide details that suggest insignificant extra-solution activity in the form of data gathering (see MPEP 2106.05(g)). The next limitation of “a processor”, as generically described suggests implementing the abstract idea using generic computer components (see MPEP 2106.05(f)). And lastly, the third set of limitations describing the rolling guide apparatus are interpreted as generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 
And lastly, analyzed under Step 2B, the limitations of using generic computer components to gather and send data has been deemed as well-understood, routine, and conventional as disclosed by the courts (see MPEP 2106.05(d)(II) sending/receiving data over a network).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jamieson et al. (US Patent 5,824,976): disclose utilizing sensors to determine fault conditions in actuators of rolling guide devices.

Devulapalli et al. (US Patent 6,496,120): disclose determining a skidding condition in a rolling guide device utilizing sensor data compared to a threshold.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116